Title: Tobias Lear to Sarah Nestor, 9 August 1790
From: Lear, Tobias
To: Nestor, Sarah



Madam,
New York August 9th 1790.

The President of the United States of America has lately received a Petition from you, praying his assistance in gaining some information relative to your Son Richard Nestor who came over to this Country some years ago. In consequence of which he ordered one of the Gentlemen of his family to make the desired inquiry of a Gentleman belonging to Portsmouth in Virginia, who has been so good as to give the information contained in the enclosed letter. I am Madam, Yr most Obedt Servt

Tobias LearSecy to the President of the United States

